Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed May 20, 2022 is acknowledged.  Claims 16-20 are amended and claims 1-15 are withdrawn from consideration.  Claims 16-20 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the previous office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Howland et al., US 5647984 (Hovland).
Regarding claim 16, Hovland discloses a method for operating an extracorporeal blood treatment device (abstract, figs. 1-2, 7, C11/L45-54) having a multi-flow hydraulic system comprising a plurality of flow paths (fig. 7) formed by at least a dialysate supply conduit (from REF 351 to all downstream fluidic conduits), wherein in an operating mode for a hot disinfection of the multi-flow hydraulic system, the method comprising:
Heating a liquid to a predetermined temperature (C5/L55-67, C11/L10-12) to form a disinfection liquid;
Providing the disinfection liquid, at the predetermined temperature, to a multi-flow valve (via REF 352, fig. 7, C11/L38-39); and
Simultaneously supplying the disinfection liquid, at the predetermined temperature, from the multi-flow valve (REF 352) to the dialysate supply conduit via at least a first bypass conduit (from REF 352 to REF 357) and a second bypass conduit (from REF 352 to REF 12, C11/L55-65).
Regarding claim 17, Hovland discloses a method wherein the dialysate supply conduit comprises a first section (from REF 352 to REF 12 via REF 357) and a second section (from REF 352 to REF 12), the second section leads to a dialysate chamber of a dialyzer (REF 12), and the second bypass conduit supplies the disinfection liquid from the multi-flow valve (REF 352) to the second section leading to the dialysate chamber.
Regarding claim 18, Hovland discloses a method wherein the first section leads to a filter (REF 354, C11/L40-41) for increasing the degree of purity of dialysate, and the first bypass conduit (from REF 352 to REF 357) supplies the disinfection liquid to the first section leading to the filter
Regarding claim 19, Hovland discloses a method wherein in an operating mode, for carrying out an extracorporeal blood treatment, interrupting the disinfection liquid flow passing through the first bypass conduit and through the second bypass conduit (i.e. disinfection liquid is switched to dialysate).
Regarding claim 20, Hovland discloses a method wherein pure water (i.e. filtration-treated) is used as the liquid for hot disinfection (C5/L42-47).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 16-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been modified in light of Hovland (fig. 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779